FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                   November 24, 2017
                         _________________________________
                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.
                                                          No. 17-6171
ALMA L. WAUGH,                                     (D.C. No. 5:17-CV-00394-F)
                                                          (W.D. Okla.)
      Defendant - Appellant,

and

COMANCHE COUNTY TREASURER;
COMANCHE COUNTY BOARD OF
COUNTY COMMISSIONERS,

      Defendants.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________




*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Defendant Alma L. Waugh appeals from the foreclosure judgment entered against

her by the United States District Court for the Western District of Oklahoma. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

       In 1993, Ms. Waugh executed a promissory note for $42,280.00 to the Farmers

Home Administration, secured by a mortgage on her home. After she failed to make

required payments, the United States brought suit to foreclose on Ms. Waugh’s note and

mortgage. It filed a motion for summary judgment supported by the note, the mortgage,

an affidavit, and an itemization of the amount due. Ms. Waugh did not respond in

opposition to the motion; and the court reviewed the record and granted the motion.

       We review the district court’s grant of summary judgment de novo, viewing all

facts in the light most favorable to the nonmovant. See Fye v. Okla. Corp. Comm’n, 516
F.3d 1217, 1222–23 (10th Cir. 2008). Summary judgment is appropriate “if the movant

shows that there is no genuine issue as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). We see no error in granting the

judgment. Ms. Waugh cites no record evidence that calls into question the validity of the

note or the mortgage, or her failure to pay what she was required to pay.

       We AFFIRM the district court’s grant of summary judgment.

                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                             2